                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

BRIAN CHRISTOPHER CRAFTON                                                           PLAINTIFF
#37096

v.                            No: 3:20-cv-00216 LPR-PSH


KEVIN MOLDER, et al.                                                            DEFENDANTS


                                         JUDGMENT

       Pursuant to the Order filed on this date, it is CONSIDERED, ORDERED, and

ADJUDGED that Plaintiff Brian Christopher Crafton’s Complaint is DISMISSED without

prejudice. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

from the Order and Judgment dismissing this action would not be taken in good faith.


       IT IS SO ADJUDGED this 28th day of May 2021.




                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
